internal_revenue_service redacted letter department of the treasury release number relesse date deve vil code employer_identification_number tax_year s ending person to contact employee id number contact telephone number dear organizations the we have considered your appeal of the adverse action proposed by the director exempt s checked below indicate s our decision _x your exemption from federal_income_tax under sec_501 c of the internal_revenue_code is confirmed _ modified a new determination_letter is enclosed x denied or __ revoked you are required to file federal_income_tax returns on form_1120 for the above years you should file these returns with the appropriate service_center listed in the instructions for those returns within days from the date of this letter unless a request for extension of time is granted ___ you are not a private_foundation because you are described in code section s __ you are an operating_foundation as described in code sec_4942 j ee you have no liability for excise_taxes under irc __ your liability for excise_taxes under irc properly reported on your return s for the above year s for the above year s was baltimore appeals_office ee atankinc plaga room lewer 37o ro rev ’ _ there is no change tc your unrelated_business_income_tax fiability as zeported for the above veals __ your form s 990-t for the above years are accepted as filed you may direct questions about the decision the appeals officer whose name and telephone number are shown above sincerely lll pail charles fisher appeals tear manager enclosure notice baitimore appeals_office ne fh tia minwn dane trin
